
	

114 HR 343 IH: Volunteer Emergency Responders Tax Deduction Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 343
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. McKinley (for himself, Mr. Loebsack, Mr. Lance, Mr. Jenkins of West Virginia, Mr. Carney, Mr. McDermott, Mr. Messer, Mr. Mooney of West Virginia, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a charitable deduction for the service of
			 volunteer firefighters and emergency medical and rescue personnel.
	
	
 1.Short titleThis Act may be cited as the Volunteer Emergency Responders Tax Deduction Act. 2.Allowance of charitable deduction for the service of volunteer firefighters and emergency medical and rescue personnel (a)In generalSection 170 of the Internal Revenue Code of 1986 is amended by redesignating subsection (p) as subsection (q) and by inserting after subsection (o) the following new subsection:
				
					(p)Service of volunteer firefighters and emergency medical personnel treated as charitable
			 contribution
 (1)In generalEach hour of qualified services rendered by an individual as a bona fide volunteer shall be treated for purposes of this section as a contribution of $20 to the organization to which such services are rendered.
 (2)LimitationNot more than 300 hours of qualified services shall be taken into account under paragraph (1) with respect to any individual for any taxable year.
 (3)DefinitionsFor purposes of this subsection— (A)Bona fide volunteerAn individual shall be treated as a bona fide volunteer if the only compensation received by such individual for performing qualified services is in the form of—
 (i)reimbursement for (or a reasonable allowance for) reasonable expenses incurred in the performance of such services, or
 (ii)reasonable benefits (including length of service awards), and fees for such services, customarily paid by eligible employers in connection with the performance of such services by volunteers.
 (B)Qualified servicesThe term qualified services means fire fighting and prevention services, emergency medical and rescue services, ambulance services, civil air patrol, and search and rescue services. Such term shall include all training and training-related activities related to the services described in the preceding sentence which are required or authorized by the organization referred to in paragraph (1).
 (4)VerificationA contribution to which this subsection applies shall be verified in such manner as the Secretary may provide.
 (5)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2015, the $20 amount contained in paragraph (1) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence which is not a multiple of $1 shall be rounded
			 to the nearest multiple of $1..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  